DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In the amendment filed 03/14/2022 the following occurred: Claims 5 and 13 were amended; and Claims 9-10 and 17-18 were canceled. Claims 5-8, 11-16, and 19-20 are presented for examination.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-8, 11-16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 5-8, 11-16, and 19-20 are drawn to a system and method, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 5 and 13 recite validating a patient connected with an infusion pump: process a first code, said first code associated with the patient; process a second code, said second code associated with an infusion container; process a third code, said third code associated with one of a plurality of channels of the infusion pump; and automatically display the captured picture of the patient to a caregiver for validating the patient in response to the processed first, second, and third codes, wherein the captured picture is retrieved.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that the invention “relates to…an integrated system for maximizing patient safety and caregiver productivity for medication delivery” (see: specification paragraph 1) because “[h]uman errors in pump programming and other medication errors can have adverse or even deadly consequences for the patient.” (see: specification paragraph 2). The invention ensures the “[r]ight patient, is the drug being administered to the correct patient” (see: specification paragraph 72), where “validation of the "right patient" can be accomplished by caregiver visual confirmation of the patient following the auto-association procedure.” (see: specification paragraph 117). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they address the need “for a caregiver to perform a visual validation of the right patient.” (see: specification paragraph 16). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “said system comprising one or more hardware processors configured to” (claim 5), “… detected by a scanner…detected by the scanner…detected by the scanner…from the electronic medical record system” (claim 5 and 13), “wherein the picture is displayed on a display of an infusion device” (claim 6 and 14), “wherein the picture is displayed on a display of a portable computing device” (claim 7 and 15), “wherein the portable computing device comprises the scanner” (claim 8 and 16), and “wherein the third code comprises at least one of the following: a radio frequency identification (RFID) tag, two-dimensional bar code, ID matrix, transmitted radio ID code, or human biometric data” (claim 11 and 19), which are additional elements that are recited at a high level of generality (e.g., the “said system comprising one or more hardware processors” performs the validation of the patient through no more than a statement that it is “configured to” perform the validation functions) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “system comprising one or more hardware processors” language is incidental to how the system is “configured to” perform he validation). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional elements of “capture a picture of the patient at a time of an admission into a medical facility; store the captured picture into an electronic medical record system over a network;” (claim 5), and “capturing a picture of the patient at a time of an admission into a medical facility; storing the captured picture into an electronic medical record system over a network;” (claim 13), which are nominal or tangential addition to the abstract idea(s) and amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components and limitations directed toward extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Paragraph 54, where “Delivery information input device 32 also communicates with the MMU 12 to assist in processing drug orders for delivery through the MMU 12. The delivery information input device 32 can be any sort of data input means, including those adapted to read machine readable indicia such as barcode labels; for example a personal digital assistant (PDA) with a barcode scanner. Hereinafter the delivery information input device 32 will be referred to as input device 32. Alternatively, the machine readable indicia may be in other known forms, such as radio frequency identification (RFID) tag, two-dimensional bar code, ID matrix, transmitted radio ID code, human biometric data such as fingerprints, etc. and the input device 32 adapted to "read" or recognize such indicia. The input device 32 is shown as a separate device from the medical device 14; alternatively, the input device 32 communicates directly with the medical device 14 or may be integrated wholly or in part with the medical device.”
Paragraph 58, where “Further, while the MMU 12 as described herein appears as a single device, there may be more than one MMU 12 operating harmoniously and sharing the same database. For example the MMU 12 can consist of a collection of MMU specific applications running on distinct servers in order to avoid a single point of failure, address availability requirements, and handle a high volume of requests. In this example, each individual server portion of the MMU 12 operates in conjunction with other server portions of the MMU 12 to redirect service requests to another server portion of the MMU 12. Additionally, the master adjudicator 74 assigns redirected service requests to another server portion of the MMU 12, prioritizing each request and also ensuring that each request is processed.”
Paragraph 61, where “In the context of the present invention, the term "medical device" includes without limitation a device that acts upon a cassette, reservoir, vial, syringe, or tubing to convey medication or fluid to or from a patient (for example, an enteral pump, infusion pump, a patient controlled analgesia (PCA) or pain management medication pump, or a suction pump), a monitor for monitoring patient vital signs or other parameters, or a diagnostic device.”
Paragraph 65, where “…A processor 124 is included in the medical device 14 and performs various operations described in greater detail below. The input/output device 87 (display 88 and user interface means 86) allows the user to receive output from the medical device 14 and/or input information into the medical device 14. Those of ordinary skill in the art will appreciate that input/output device 87 may be provided as a separate display device and a separate input device (as shown in FIG. 4, display 88 and user interface means 86) or combined into a touch screen for both input and output. A memory 126 communicates with the processor 124 and stores code and data necessary for the processor 124 to perform the functions of the medical device 14. More specifically, the memory 126 stores multiple programs formed in accordance with the present invention for various functions of the medical device 14 as is relates to the MMU 12 including the following programs: Process Drug Order 128, Monitor Pump 130, and Download Drug Library 132.”
Paragraph 117, where “An additional or alternative validation of the "right patient" can be accomplished by caregiver visual confirmation of the patient following the auto-association procedure described above in relation to FIG. 21, and is also applicable to the five-rights procedures described above with respect to FIGS. 5, 5A, 6 and 6A. In this process, the patient 110 is photographed with a digital camera (not shown) at the time of admission and the digital photo is stored with the electronic patient record at the HIS 18. When a medication order is requested for a specific patient, the digital photo is sent to the MMU 12 and upon completion of the association process, the digital photo is transmitted from MMU 12 to the medical device 14 at the patient 110 bedside. The image of the patient 110 is sent to the display 88 of the medical device 14, which is preferably a high resolution touch screen at least approximately 12 cm by 12 cm. The image of the patient 110 is then placed on the display 88 and the caregiver 114 is prompted by the display 88 to "Confirm Patient". The caregiver 114 confirms a patient match upon visual comparison of the patient 110 with the image on the display 88.”
Paragraph 118, where “Alternatively, the digital photo information alternatively can be stored on the indicator 112 or 112A and transmitted by the transmitter/receiver 178 thereof. The digital photo is transmitted to the medical device 14 when the medical device 14 has been associated with the patient 110.”
Paragraph 122, where “With reference to FIG. 17, the medical device 14 is designed as a multiprocessor, where many features are not hardwired, but instead can be uniquely configured based on rules, the location of the medical device 14, etc…”
The claims recite the additional elements directed to pre-solution and post-solution activity, as recited and indicated above, each of which amount to extra-solution activity. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are presently). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 6-8, 11-12, 14-16, and 19-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-8, 11-16, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2002/0038392 to De La Huerga in view of U.S. Patent Application Publication 2003/0052787 to Zerhusen further in view of U.S. Patent 4,730,849 to Siegel.

As per claim 5, De La Huerga teaches a system for validating a patient connected with an infusion pump, said system comprising one or more hardware processors configured to (see: De La Huerga, paragraph 145, 164, and 192, is met by processor): 
over a network (see: De La Huerga, paragraph 154 and 237, is met by patient data can be obtained via communication with a network);
process a first code detected by a scanner, said first code associated with the patient (see: De La Huerga, paragraph 30, 41, 98, and 106, is met by patient wristband that can be machine read (e.g. bar code or RFID tag) to identify patients); 
process a second code detected by the scanner, said second code associated with an infusion container (see: De La Huerga, paragraph 30, 41, 109, 116, and 135, is met by an information device that is attached or adhered to an IV bag (e.g. bar code or RFID tag), bar code reader would be used to obtain information from the tag); 
process a third code detected by the scanner, said third code associated with one of a plurality of channels of the infusion pump (see: De La Huerga, paragraph 41 and 315; and claim 40 and 41, is met by data collector reads information about an identifier placed on the IV pump (or a pump module when the pump can be used with more than one line), IV line number, the pump line identifier identifying the specific line, the line identifier being one such as a bar code or RF identification tag); and 
validating the patient in response to the processed first, second, and third codes (see: De La Huerga, paragraph 164 and 228, is met by all received information may be displayed on the screen so that the physician can visually confirm basic information (e.g., patient name, general physical characteristics, etc.), where confirmation information (e.g., an acceptance of transmitted information by a physician) may be recorded in pump memory, and confirming patient presence and medicant information).
De La Huerga fails to specifically teach the following limitations met by Siegel as cited: 
capture a picture of the patient at a time of an admission into a medical facility (see: Siegel, column 2, lines 7-22; column 3, lines 42-57; column 4, lines 30-31, is met by, when the patient is admitted, a photograph is taken of the patient);
store the captured picture into an electronic medical record system (see: Siegel, column 2, lines 7-22; column 3, lines 42-57; column 4, lines 30-31, is met by initially recording and storing a photograph of the patient, where the coded information is stored in a computer system memory bank).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify photo of the patient and network storage as taught by De La Huerga to include initially recording and storing the photograph of the patient in a computer system memory bank when the patient is admitted as taught by Siegel with the motivation of enabling easy and quick retrieval of the stored photograph (see: Siegel, column 2, lines 20-22).
De La Huerga and Siegel fail to specifically teach the following limitations met by Zerhusen as cited: 
automatically display the captured picture of the patient to a caregiver for, wherein the captured picture is retrieved from the electronic medical record system (see: Zerhusen, paragraph 82, 118, and 172, is met by a computer that generates a screen that includes the patient's name, time, scheduled medications to give, scheduled dose to give, methods of administration, and an image or photo of the patient is also illustratively displayed)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the confirmation display as taught by De La Huerga and Siegel to include the display of an image or photo of the patient as taught by Zerhusen with the motivation of confirming that the patient is the correct patient (see: Zerhusen, paragraph 118).

As per claim 6, De La Huerga, Zerhusen, and Siegel teach the invention as claimed, see discussion of claim 5, and further teach: 
wherein the picture is displayed on a display of an infusion device (see: Zerhusen, paragraph 3, 82, 110, 118, and 172, is met by IV pumps, and a computer that generates a screen that includes an image or photo of the patient, where the display may be mounted to any of the equipment)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the confirmation display as taught by De La Huerga and Siegel to include the display of an image or photo of the patient on a display on an IV pump as taught by Zerhusen with the motivation of confirming that the patient is the correct patient (see: Zerhusen, paragraph 118).

As per claim 7, De La Huerga, Zerhusen, and Siegel teach the invention as claimed, see discussion of claim 5, and further teach: 
wherein the picture is displayed on a display of a portable computing device (see: Zerhusen, Fig. 4; and paragraph 82, 85, 110, 118, and 172,  is met by patient assist cart, and a computer that generates a screen that includes an image or photo of the patient, where the display may be mounted to any of the equipment)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the confirmation display as taught by De La Huerga and Siegel to include the display of an image or photo of the patient on a display on a patient assist cart as taught by Zerhusen with the motivation of confirming that the patient is the correct patient (see: Zerhusen, paragraph 118).

As per claim 8, De La Huerga, Zerhusen, and Siegel teach the invention as claimed, see discussion of claim 7, and further teach: 
wherein the portable computing device comprises the scanner (see: Zerhusen, Fig. 2; and paragraph 77, 82, 110, 118, and 172, is met by patient assist cart with input device reader, and a computer that generates a screen that includes an image or photo of the patient, where the display may be mounted to any of the equipment)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the confirmation display as taught by De La Huerga and Siegel to include the display of an image or photo of the patient on a display on a patient assist cart with input device reader as taught by Zerhusen with the motivation of confirming that the patient is the correct patient (see: Zerhusen, paragraph 118).

As per claim 11, De La Huerga, Zerhusen, and Siegel teach the invention as claimed, see discussion of claim 5, and further teach: 
wherein the third code comprises at least one of the following: a radio frequency identification (RFID) tag, two-dimensional bar code, ID matrix, transmitted radio ID code, or human biometric data (see: De La Huerga, paragraph 41 and 315; and claim 40 and 41, is met by data collector reads information about an identifier placed on the IV pump (or a pump module when the pump can be used with more than one line), IV line number, the pump line identifier identifying the specific line, the line identifier being one such as a bar code or RF identification tag).

As per claim 12, De La Huerga, Zerhusen, and Siegel teach the invention as claimed, see discussion of claim 5, and further teach: 
wherein the one or more hardware processors are configured to generate a confirmation user interface for a caregiver to confirm an identity of the patient based on the displayed picture (see: Zerhusen, Fig. 3A, ele. 70; Fig. 49-50; and paragraph 82, 118-119, and 172, is met by an image of the patient may be displayed to permit the nurse to verify the patient's identity, and if an incorrect patient is identified, then access to medication is denied, if the correct patient is identified, then further information is entered into the system)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the confirmation display as taught by De La Huerga and Siegel to include the display of an image or photo of the patient as taught by Zerhusen with the motivation of confirming that the patient is the correct patient (see: Zerhusen, paragraph 118).

Claims 13-16 and 19-20 repeat the subject matter of claims 5-8 and 11-12. Claims 5-8 and 11-12 have been shown to be fully disclosed by the teachings of De La Huerga, Zerhusen, and Siegel as rejected above; as such, claims 13-16 and 19-20 are rejected here for the same reasons given in the above rejections of claims 5-8 and 11-12, which are incorporated herein.

Response to Arguments
Applicant’s arguments from the response filed on 03/14/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 101 rejections should be withdrawn because “Claims 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant disagrees. Solely in the interest of expediting prosecution, Applicant has amended independent Claims 5 and 13. Based at least on the amendments, Applicant respectfully requests reconsideration and withdrawal of the rejection. The amended claims are directed to improving infusion safety protocols.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
Additional elements were added upon amendment but they were found to be directed to pre-solution activity regarding data gathering for the purposes of having data to process – the invention is not directed to advancing picture capture and data storage technology itself. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 
Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion.

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 103 rejections should be withdrawn because “Applicant has amended aspects of dependent claims 9 and 10 into independent Claim 5. Furthermore, Applicant has amended aspects of dependent claims 17 and 18 into independent Claims 13. The Office Action cites to Siegal, which teaches imprinting "a visual record of the stored photograph" of a patient on a container that includes medication for the patient. Siegal, Claim 1. However, imprinting photographs on drug vials in an infusion system is not feasible. Furthermore, the same infusion system may be used for several patients. For at least these reasons, the cited references fail to teach or suggest all the limitations of amended Claim 5 and 13.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
First, the limitations in question are broad by teaching capturing and storing of a patient picture upon admission without detailing what capturing entails. In the newly provided citations necessarily required in view of the amendments, Siegel meets the broad limitations in question by teaching that a photograph is taken of the patient when the patient is admitted, and initially recording and storing the photograph of the patient, where the coded information is stored in a computer system memory bank. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form, including:
U.S. Patent 7,016,752 to Ruben (claim 10); and
U.S. Patent 7,469,123 to Rao (claim 6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SOREY/Primary Examiner, Art Unit 3626